DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-7, 10, 12, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Parone (US 3,698,090) is considered the closest prior art.
Regarding Claim 1, Parone discloses a spindle (14), sleeve (26), thimble (16), and backlash absorbing member (60), with the backlash absorbing member being located between the sleeve and the tip side of the micro head (see Figs. 1 and 2). Accordingly, Parone does not disclose the sleeve being located between the tip side of the micro head and the backlash absorbing member, as currently claimed. Further, Claim 1 recites limitations of the micro head being used in a stage mechanism. Attachment of the micro head to the fixed portion of the stage is through the sleeve. However, in Parone the sleeve is located entirely within the interior of the micro head’s housing (see Fig. 2), and would require significant modification to allow for the fixed stage to connect to this internal component. 
Such a modification would not have been obvious to one having ordinary skill in the art without impermissible hindsight, as such a modification would require significant structure modifications to Parone, resulting in increased engineering and manufacturing costs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658